Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Applicant’s election of Species A (FIGS.1A-9B and 16) in the reply filed on 6/23/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/23/21.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 5-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Seel et al. (6349986) in view of Ament et al. (7048319) and as modified, further in view of Ackerman et al. (7140823). 
For claim 1, Seel et al. discloses a cargo restraint system comprising: 
a framework defining a cargo cabin; 
a webbing (4) configured to restrain cargo positionable within the cargo cabin; 
one or more spring tension reels (not shown, necessarily disclosed in the background of the invention at Col 1, lines 10-40 which describes conventional cargo restraints having wind-up shafts 
one or more actuators (drive mechanism) configured to move the webbing toward a top of the cargo cabin against the bias of the one or more spring tension reels.  
Seel fails to disclose "one or more spring tension reels configured to bias the webbing towards a bottom of the cargo cabin." The reference discloses the divider being of the type well known in the prior art. As disclosed in Seel at Col 1, lines 10-40, cargo area dividers are commonly known in the form of pull-out retaining nets which are wound up (via winding shafts) into a non-operative position, and accommodated in a cassette from which it can be pulled out in upward direction in order to be hooked into corresponding retaining elements in the area of the headliner where they are safely anchored.  
Ament (7048319) teaches dividers of this type including spring tension reels. Ament et al. represents the state of the art in cargo dividers as described in Seel. 
Specifically, Ament et al. (7048319) discloses a cargo restraint system comprising: a framework defining a cargo cabin; a webbing (12) configured to restrain cargo positionable within the cargo cabin; one or more spring tension reels (coil spring 14 associated with winding shaft 13) configured to bias the webbing towards a bottom of the cargo cabin; and one or more actuators (provided manually by a user) configured to move the webbing toward a top of the cargo cabin against the bias of the one or more spring tension reels; the one or more spring tension reels are coupled to the webbing and provide a force sufficient for locking the webbing to the fuselage framework. 
It would have been obvious to a PHOSITA to modify Seel to include a spring tension reel for the cargo divider provided as an obvious expedient to tension the reel. 
Seel et al., as modified, lack the system for use in an aircraft having a fuselage. 
Ackerman et al. teach the need and desire for restraint systems within an aircraft specifically including a webbing to restrain cargo within a cargo cabin. 
It would have been obvious to one of ordinary skill in the art to have provided a system of Seel et al. within an aircraft as taught by Ackerman et al. in order to achieve the same predictable result of restraining cargo therein. 
For claim 2, the one or more spring tension reels (not shown) are coupled to the webbing.  
For claim 5, the webbing comprises one or more restraining straps (forming the net as shown) configured to restrain cargo positioned within the cargo cabin.  
For claim 6, the webbing comprises one or more nets configured to restrain cargo positioned within the cargo cabin. It should be noted that at [0051] of the current specification states that the webbing can include any flexible material capable of restraining cargo. 
For claim 7, the webbing further comprises one or more tensioning straps (forming the net) for tensioning the one or more nets around cargo positioned within the cargo cabin. 
For claim 8, further comprising: one or more locking hooks (7,8) for locking the webbing to the framework.  
For claim 19, Seel et al, as modified, inherently disclose the method recited. 


Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Seel et al., as modified above. 
For claim 4, Seel et al. disclose the one or more actuators include one or more winches (drive mechanism) for automatically moving the webbing toward a top of the cargo cabin again the bias of the tension reels. 
It should be noted that the specific winches are deemed to have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention. The first evidence of this is applicant’s own disclosure wherein applicant specifically recites that winches represent one non-limiting example of an  actuator [0055] making the record clear that such configurations are design considerations. One with ordinary skill in the art understands that if a lesser cost yet suitable design is used that this may be an alternative. That person of ordinary skill also understand that actuators may vary. Additionally, KSR, 550 US at 82 USPQ2d at 396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art to have provided the actuator of Seel et al. to be a winch as an obvious substitution to achieve the predictable result of aiding movement of the webbing. 
For claim 10, the one or more spring tension reels provide a force sufficient for locking the webbing to the fuselage framework.  
For claim 20, Seel et al, as modified, inherently disclose the method recited. 

Claims 1-2, 5-8, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ament et al. (7048319) in view of Ackerman et al. (7140823). 
For claims 1-2, 5-8, and 19, Ament et al. (7048319) discloses a cargo restraint system comprising: 
a framework defining a cargo cabin; 
a webbing (12) configured to restrain cargo positionable within the cargo cabin; 
one or more spring tension reels (coil spring 14 associated with winding shaft 13) configured to bias the webbing towards a bottom of the cargo cabin; and 
one or more actuators (provided manually by a user) configured to move the webbing toward a top of the cargo cabin against the bias of the one or more spring tension reels.  
Ament et al. lack the system for use in an aircraft having a fuselage. 
Ackerman et al. teach the need and desire for restraint systems ithin an aircraft specifically including a webbing to restrain cargo within a cargo cabin. 
It would have been obvious to one of ordinary skill in the art to have provided a system of Ament et al. within an aircraft as taught by Ackerman et al. in order to achieve the same predictable result of restraining cargo therein. 
For claim 2, the one or more spring tension reels are coupled to the webbing.  
For claim 5, the webbing comprises one or more restraining straps (forming the net as shown) configured to restrain cargo positioned within the cargo cabin.  
For claim 6, the webbing comprises one or more nets configured to restrain cargo positioned within the cargo cabin. It should be noted that at [0051] of the current specification states that the webbing can include any flexible material capable of restraining cargo. 

For claim 8, further comprising: one or more locking hooks (23,24) for locking the webbing to the framework.  
For claim 10, the one or more spring tension reels provide a force sufficient for locking the webbing to the fuselage framework.  
For claim 19, Ament et al, as modified, inherently disclose the method recited. 

Claims 4, 10, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ament et al., as modified above, and further in view of Seel et al. (6349986). 
For claims 4, 10, and 20, Ament et al., as modified, lacks the recited winches.
Seel et al. teach actuators (drive mechanism). The specific configuration of winches as actuators is deemed to have been an obvious matter of design as being in the purview of ordinary engineering technique for one with ordinary skill in the art at the time of the invention as evidenced by applicant’s own disclosure wherein applicant specifically recites that winches represent one non-limiting example of an actuator [0055] making the record clear that such configurations are design considerations. One with ordinary skill in the art understands that if a lesser cost yet suitable design is used that this may be an alternative. That person of ordinary skill also understand that actuators may vary. Additionally, KSR, 550 US at 82 USPQ2d at 396 supports a conclusion of obviousness under the reasoning of “obvious to try” by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success. 
It would have been obvious to one of ordinary skill in the art to have provided an actuator as taught by Seel et al. such as winches as an obvious modification for use with the restraint system of Ament et al. in order to aid in movement of the webbing. 


Allowable Subject Matter
Claims 3 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Snitker et al. (6406232) discloses a netting biased toward the top of a vehicle. 
Weingarten (3897919) discloses a tensioner for webbing. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to HILARY L GUTMAN whose telephone number is 571.272.6662. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GLENN DAYOAN can be reached on 571.272.6659.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HILARY L GUTMAN/Primary Examiner, Art Unit 3612